Exhibit 10.2

BLACKLINE, INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

1.Purpose.  The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions.  The Company intends for the Plan to have two
components: a component that is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code (the “423 Component”) and a
component that is not intended to qualify as an “employee stock purchase plan”
under Section 423 of the Code (the “Non-423 Component”).  The provisions of the
423 Component, accordingly, will be construed so as to extend and limit Plan
participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code.  In addition, this Plan authorizes the
grant of an option to purchase shares of Common Stock under the Non-423
Component that does not qualify as an “employee stock purchase plan” under
Section 423 of the Code; an option granted under the Non-423 Component will
provide for substantially the same benefits as an option granted under the 423
Component, except that a Non-423 Component option may include features necessary
to comply with applicable non-U.S. laws pursuant to rules, procedures or
sub-plans adopted by the Administrator.  Except as otherwise provided herein or
by the Administrator, the Non-423 Component will operate and be administered in
the same manner as the 423 Component.

2.Definitions.

(a)“Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.

(b)“Affiliate” means any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.

(c)“Applicable Laws” means the requirements relating to the administration of
equity-based awards, including, but not limited to, the related issuance of
shares of Common Stock, under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any non-U.S. country
or jurisdiction where options are, or will be, granted under the Plan.

(d)“Board” means the Board of Directors of the Company.

(e)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control.  Further, if the stockholders of the Company
immediately before such change in ownership continue to retain immediately after
the change in ownership, in substantially the same proportions as their
ownership of shares of the Company’s voting stock immediately prior to the
change in ownership, direct or indirect beneficial ownership of 50% or more of
the total voting power of the stock of the Company or of the ultimate parent
entity of the Company, such event shall not be considered a Change in Control
under this subsection (i).  For this purpose, indirect beneficial ownership
shall include, without limitation, an interest resulting from ownership of the
voting securities of one or more corporations or other business entities which
own the Company, as the case may be, either directly or through one or more
subsidiary corporations or other business entities; or

 

 

--------------------------------------------------------------------------------

 

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any 12-month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this subsection (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
12- month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3).  For purposes of this subsection
(iii), gross fair market value means the value of the assets of the Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(f)“Code” means the U.S. Internal Revenue Code of 1986, as amended.  Reference
to a specific section of the Code or U.S. Treasury Regulation thereunder will
include such section or regulation, any valid regulation or other official
applicable guidance promulgated under such section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such section or regulation.

(g)“Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.

(h)“Common Stock” means the common stock of the Company.

(i)“Company” means BlackLine, Inc., a Delaware corporation, or any successor
thereto.

(j)“Compensation” means an Eligible Employee’s base straight time gross
earnings, payments for overtime and shift premium, and commissions (to the
extent such commissions are an integral, recurring part of compensation), but is
exclusive of payments for incentive compensation, bonuses, equity compensation
income and other similar compensation.  The Administrator, in its discretion,
may, on

2

--------------------------------------------------------------------------------

 

a uniform and nondiscriminatory basis, establish a different definition of
Compensation for a subsequent Offering Period.

(k)“Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan.

(l)“Designated Company” means any Subsidiary or Affiliate that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.  For purposes of the 423 Component, only
the Company and its Subsidiaries may be Designated Companies, provided, however
that at any given time, a Subsidiary that is a Designated Company under the 423
Component shall not be a Designated Company under the Non-423 Component.

(m)“Director” means a member of the Board.

(n)“Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least 20 hours per week and more than five months in any
calendar year by the Employer, or any lesser number of hours per week and/or
number of months in any calendar year established by the Administrator (if
required under Applicable Law) for purposes of any separate Offering or for
Participants in the Non-423 Component.  For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves or is legally
protected under Applicable Laws with respect to the Participant’s participation
in the Plan.  Where the period of leave exceeds three months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated three
months and one day following the commencement of such leave.  The Administrator,
in its discretion, from time to time may, prior to an Enrollment Date for all
options to be granted on such Enrollment Date in an Offering, determine (for
each Offering under the 423 Component, on a uniform and nondiscriminatory basis
or as otherwise permitted by U.S. Treasury Regulation Section 1.423‑2) that the
definition of Eligible Employee will or will not include an individual if he or
she: (i) has not completed at least two years of service since his or her last
hire date (or such lesser period of time as may be determined by the
Administrator in its discretion), (ii) customarily works not more than 20 hours
per week (or such lesser period of time as may be determined by the
Administrator in its discretion), (iii) customarily works not more than
five months per calendar year (or such lesser period of time as may be
determined by the Administrator in its discretion), (iv) is a highly compensated
employee within the meaning of Section 414(q) of the Code, or (v) is a highly
compensated employee within the meaning of Section 414(q) of the Code with
compensation above a certain level or is an officer or subject to the disclosure
requirements of Section 16(a) of the Exchange Act, provided the exclusion is
applied with respect to each Offering under the 423 Component in an identical
manner to all highly compensated individuals of the Employer whose Employees are
participating in that Offering.  Each exclusion shall be applied with respect to
an Offering under the 423 Component in a manner complying with U.S. Treasury
Regulation Section 1.423‑2(e)(2)(ii).  Such exclusions may be applied with
respect to an Offering under the Non- 423 Component without regard to the
limitations of U.S. Treasury Regulation Section 1.423‑2.

(o)“Employer” means the employer of the applicable Eligible Employee(s).

(p)“Enrollment Date” means the first Trading Day of each Offering Period.

(q)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(r)“Exercise Date” means the first Trading Day on or before May 10 and November
10 of each Purchase Period.  The first Exercise Date under the Plan will be
November 10, 2018.  Notwithstanding the foregoing, in the event that an Offering
Period is terminated prior to its expiration pursuant to Section 19, the
Administrator, in its sole discretion, may determine that such Offering Period

3

--------------------------------------------------------------------------------

 

will terminate without options being exercised on the Exercise Date(s) that
otherwise would have occurred during such Offering Period.

(s)“Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market, or the NASDAQ Capital
Market of The NASDAQ Stock Market, its Fair Market Value will be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the date of determination (or on the last
preceding Trading Day if the date of determination is not a Trading Day), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
date of determination (or if no bids and asks were reported on that date, as
applicable, on the last Trading Day such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator.

(t)“Fiscal Year” means the fiscal year of the Company.

(u)“New Exercise Date” means a new Exercise Date if the Administrator shortens
any Offering Period then in progress.

(v)“Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4.  For purposes of
the Plan, the Administrator may designate separate Offerings under the Plan (the
terms of which need not be identical) in which Eligible Employees of one or more
Employers will participate, even if the dates of the applicable Offering Periods
of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering.  To the extent permitted by U.S. Treasury
Regulation Section 1.423‑2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Section 1.423‑2(a)(2) and (a)(3).  

(w)“Offering Periods” means the overlapping, consecutive periods of
approximately 12 months during which an option granted pursuant to the Plan may
be exercised, (i) commencing on the first Trading Day on or after May 10 and
November 10 of each year and terminating on the first Trading Day on or before
May 10 and November 10, approximately 12 months later; provided, however, that
the first Offering Period under the Plan will commence with the first Trading
Day on or after November 10, 2018 and will end on the first Trading Day on or
before November 10, 2019.  The duration and timing of Offering Periods may be
changed pursuant to Sections 4 and 20.

(x)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(y)“Participant” means an Eligible Employee that participates in the Plan.  

(z)“Plan” means this BlackLine, Inc. 2018 Employee Stock Purchase Plan.  

(aa)“Purchase Period” means the period during an Offering Period and during
which shares of Common Stock may be purchased on a Participant’s behalf in
accordance with the terms of the Plan.  Unless the Administrator provides
otherwise, Purchase Periods will be the approximately six-month period
commencing after one Exercise Date and ending with the next Exercise Date,
except that the first

4

--------------------------------------------------------------------------------

 

Purchase Period of any Offering Period will commence on the Enrollment Date and
end with the next Exercise Date.  

(bb)“Purchase Price” means an amount equal to 85% of the Fair Market Value of a
share of Common Stock on the Enrollment Date or on the Exercise Date, whichever
is lower; provided however, that the Purchase Price may be determined for
subsequent Offering Periods by the Administrator subject to compliance with
Section 423 of the Code (or any successor rule or provision or any other
Applicable Law, regulation or stock exchange rule) or pursuant to Section 20.

(cc)“Section 409A” means Section 409A of the Code and the regulations and
guidance thereunder, as may be amended or modified from time to time.

(dd)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(ee)“Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.

(ff)“U.S. Treasury Regulations” means the Treasury regulations of the
Code.  Reference to a specific Treasury Regulation or Section of the Code shall
include such Treasury Regulation or Section, any valid regulation promulgated
under such Section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such Section or regulation.

3.Eligibility.

(a)Offering Periods.  Any Eligible Employee on a given Enrollment Date will be
eligible to participate in the Plan, subject to the requirements of Section 5.  

(b)Non-U.S. Employees.  Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code.  In the case of the Non-423 Component, an Eligible Employee may
be excluded from participation in the Plan or an Offering if the Administrator
has determined that participation of such Eligible Employee is not advisable or
practicable.

(c)Limitations.  Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent or more of the total combined voting power or value of
all classes of the capital stock of the Company or of any Parent or Subsidiary
of the Company, or (ii) to the extent that his or her rights to purchase stock
under all employee stock purchase plans (as defined in Section 423 of the Code)
of the Company or any Parent or Subsidiary of the Company accrues at a rate,
which exceeds $25,000 worth of stock (determined at the Fair Market Value of the
stock at the time such option is granted) for each calendar year in which such
option is outstanding at any time, as determined in accordance with Section 423
of the Code and the regulations thereunder.

4.Offering Periods.  The Plan will be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after May 10 and November 10 each year, or on such other date as the
Administrator will determine; provided, however, that the first Offering Period
under the Plan will commence with the first Trading Day on or after November 10,
2018 and end on the first Trading Day on or before November 10, 2019.  The
Administrator will have the power

5

--------------------------------------------------------------------------------

 

to change the duration of Offering Periods (including the commencement dates
thereof) with respect to future Offerings without stockholder approval if such
change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter; provided, however, that no Offering Period may
last more than 27 months.

5.Participation.  An Eligible Employee may participate in the Plan pursuant to
Section 3(a) by (i) submitting to the Company’s stock administration office (or
its designee), on or before a date determined by the Administrator prior to an
applicable Enrollment Date, a properly completed subscription agreement
authorizing Contributions in the form provided by the Administrator for such
purpose, or (ii) following an electronic or other enrollment procedure
determined by the Administrator, in either case on or before a date determined
by the Administrator prior to an applicable Enrollment Date.

6.Contributions.

(a)At the time a Participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount not exceeding 15% of the Compensation,
which he or she receives on each pay day during the Offering Period (for
illustrative purposes, should a pay day occur on an Exercise Date, a Participant
will have any Contributions made on such day applied to his or her account under
the then-current Purchase Period or Offering Period).  The Administrator, in its
sole discretion, may permit all Participants in a specified Offering to
contribute amounts to the Plan through payment by cash, check or other means set
forth in the subscription agreement prior to each Exercise Date of each Purchase
Period.  A Participant’s subscription agreement will remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.

(b)In the event Contributions are made in the form of payroll deductions, such
payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on or prior to the last pay day prior
to the Exercise Date of such Offering Period to which such authorization is
applicable, unless sooner terminated by the Participant as provided in Section
10 hereof.

(c)All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages of
his or her Compensation only.  A Participant may not make any additional
payments into such account.

(d)A Participant may discontinue his or her participation in the Plan as
provided in Section 10.  Unless otherwise provided by the Administrator, during
any Purchase Period, a Participant may decrease (but not increase) the rate of
his or her Contributions (including to zero percent (0%)) one (1) time by
satisfying the procedures set forth in this paragraph, provided that any change
in Contribution rate made pursuant to the immediately preceding sentence will be
effective as of the first full payroll period following five (5) business days
after the date on which the change is made by the Participant (unless the
Administrator, in its sole discretion, elects to process a given change in
Contribution rate earlier).  In addition, unless otherwise provided by the
Administrator, during an Offering Period, each Participant may increase the rate
of his or her Contributions one (1) time up to an amount not exceeding fifteen
percent (15%) of the Compensation which he or she receives on each pay day
during the Offering Period (or if less, the maximum amount allowed by the ESPP)
by satisfying the procedures set forth in this paragraph, provided that any such
change in Contribution rate will be effective on the date that the second
Purchase Period in such Offering Period commences.  Any change to the rate of
Participant’s Contributions during an Offering Period or Purchase Period to the
extent permitted under this paragraph will require the Participant to
(i) properly complete and submit to the Company’s stock administration office
(or its designee) a new subscription agreement authorizing the change in
Contribution rate in the form provided by the Administrator for such purpose, or
(ii) follow an electronic or other procedure prescribed by the Administrator, in
either case, on or before a date determined by the Administrator.  If a
Participant has not followed the procedures set forth in this Section 6(d) to
change the rate of Contributions, the rate of his or her Contributions will
continue at the originally elected rate throughout the Purchase Period and
Offering

6

--------------------------------------------------------------------------------

 

Period and future Purchase Periods and Offering Periods (unless the
Participant’s participation is terminated as provided in Sections 10 or
11).  The Administrator may, in its sole discretion, limit or amend the nature
and/or number of Contribution rate changes that may be made by Participants
during any Purchase Period or Offering Period, and may establish such other
conditions or limitations as it deems appropriate for Plan administration.  

(e)Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d), a Participant’s Contributions
may be decreased to 0% by the Administrator at any time during an Offering
Period (or Purchase Period, as applicable).  Subject to Section 423(b)(8) of the
Code and Section 3(d) hereof, Contributions will recommence at the rate
originally elected by the Participant effective as of the beginning of the first
Offering Period (or Purchase Period, as applicable) scheduled to end in the
following calendar year, unless terminated by the Participant as provided in
Section 10.

(f)Notwithstanding any provisions to the contrary in the Plan, the Administrator
may allow Participants to participate in the Plan via cash contributions instead
of payroll deductions if (i) payroll deductions are not permitted or advisable
under Applicable Law, (ii) the Administrator determines that cash contributions
are permissible for Participants participating in the 423 Component and/or (iii)
the Participants are participating in the Non-423 Component.

(g)At the time the option is exercised, in whole or in part, or at the time some
or all of the Common Stock issued under the Plan is disposed of (or at any other
time that a taxable event related to the Plan occurs), the Participant must make
adequate provision for the Company’s or Employer’s federal, state, local or any
other tax liability payable to any authority including taxes imposed by
jurisdictions outside of the U.S., national insurance, social security or other
tax withholding obligations, if any, which arise upon the exercise of the option
or the disposition of the Common Stock (or any other time that a taxable event
related to the Plan occurs).  At any time, the Company or the Employer may, but
will not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company or the Employer to meet applicable withholding
obligations, including any withholding required to make available to the Company
or the Employer any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by the Eligible Employee.  In addition, the Company
or the Employer may, but will not be obligated to, withhold from the proceeds of
the sale of Common Stock or any other method of withholding the Company or the
Employer deems appropriate to the extent permitted by U.S. Treasury Regulation
Section 1.423‑2(f).  

7.Grant of Option.  On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Purchase Period more than
2,000 shares of Common Stock (subject to any adjustment pursuant to Section 18)
and provided further that such purchase will be subject to the limitations set
forth in Sections 3(d) and 13 and in the subscription agreement.  The Eligible
Employee may accept the grant of such option by electing to participate in the
Plan in accordance with the requirements of Section 5.  The Administrator may,
for future Offering Periods, increase or decrease, in its absolute discretion,
the maximum number of shares of Common Stock that an Eligible Employee may
purchase during each Purchase Period of an Offering Period.  Exercise of the
option will occur as provided in Section 8, unless the Participant has withdrawn
pursuant to Section 10.  The option will expire on the last day of the Offering
Period.

8.Exercise of Option.

(a)Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date,

7

--------------------------------------------------------------------------------

 

and the maximum number of full shares subject to the option will be purchased
for such Participant at the applicable Purchase Price with the accumulated
Contributions from his or her account.  No fractional shares of Common Stock
will be purchased; any Contributions accumulated in a Participant’s account,
which are not sufficient to purchase a full share will be retained in the
Participant’s account for the subsequent Purchase Period or Offering Period, as
applicable, subject to earlier withdrawal by the Participant as provided in
Section 10.  Any other funds left over in a Participant’s account after the
Exercise Date will be returned to the Participant.  During a Participant’s
lifetime, a Participant’s option to purchase shares of Common Stock hereunder is
exercisable only by him or her.

(b)If the Administrator determines that, on a given Exercise Date, the number of
shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or (ii)
the number of shares of Common Stock available for sale under the Plan on such
Exercise Date, the Administrator may in its sole discretion (x) provide that the
Company will make a pro rata allocation of the shares of Common Stock available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect or (y) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Exercise Date,
and terminate any or all Offering Periods then in effect pursuant to Section
19.  The Company may make a pro rata allocation of the shares of Common Stock
available on the Enrollment Date of any applicable Offering Period pursuant to
the preceding sentence, notwithstanding any authorization of additional shares
of Common Stock for issuance under the Plan by the Company’s stockholders
subsequent to such Enrollment Date.

9.Delivery.  As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator.  The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a trustee or designated agent of the Company, and the Company may
utilize electronic or automated methods of share transfer.  The Company may
require that shares of Common Stock be retained with such broker, trustee, or
agent for a designated period of time and/or may establish other procedures to
permit tracking of disqualifying dispositions or other dispositions of such
shares.  No Participant will have any voting, dividend, or other stockholder
rights with respect to shares of Common Stock subject to any option granted
under the Plan until such shares have been purchased and delivered to the
Participant as provided in this Section 9.

10.Withdrawal.

(a)A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan by (i) submitting to the Company’s stock administration office
(or its designee) a written notice of withdrawal in the form determined by the
Administrator for such purpose (which may be similar to the form attached hereto
as Exhibit B), or (ii) following an electronic or other withdrawal procedure
determined by the Administrator.  For a withdrawal to be effective, a
Participant follow the procedures set forth in this Section 10(a) prior to 1pm
Pacific Time on the business day prior to an Exercise Date.  If the withdrawal
does not occur prior to this time, the Participant will continue to be
Participant in the Plan.  All of the Participant’s Contributions credited to his
or her account will be paid to such Participant promptly after receipt of notice
of withdrawal and such Participant’s option for the Offering Period will be
automatically terminated, and no further Contributions for the purchase of
shares will be made for such Offering Period.  If a Participant withdraws from
an Offering Period, Contributions will not resume at the beginning of the
succeeding Offering Period, unless the

8

--------------------------------------------------------------------------------

 

Participant re-enrolls in the Plan in accordance with the provisions of Section
5.

(b)A Participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.

11.Termination of Employment.  Upon a Participant’s ceasing to be an Eligible
Employee for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto, and such Participant’s
option will be automatically terminated.  Unless determined otherwise by the
Administrator in a manner that, with respect to an Offering under the 423
Component, is permitted by, and compliant with, Section 423 of the Code, a
Participant whose employment transfers between entities through a termination
with an immediate rehire (with no break in service) by the Company or a
Designated Company will not be treated as terminated under the Plan; however, if
a Participant transfers from an Offering under the 423 Component to the Non-423
Component, the exercise of the option will be qualified under the 423 Component
only to the extent it complies with Section 423 of the Code.

12.Interest.  No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall,
with respect to Offerings under the 423 Component, apply to all Participants in
the relevant Offering, except to the extent otherwise permitted by U.S. Treasury
Regulation Section 1.423‑2(f).

13.Stock.

(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 18 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 1,500,000 shares of
Common Stock.

(b)Until the shares of Common Stock are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant will have only the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to such shares.

(c)Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant or, if so required under Applicable
Law, in the name of the Participant and his or her spouse.

14.Administration.  The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws.  The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to delegate
ministerial duties to any of the Company’s employees, to designate separate
Offerings under the Plan, to designate Subsidiaries and Affiliates as
participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary or advisable for the
administration of the Plan (including, without limitation, to adopt such
procedures, sub-plans, and appendices to the enrollment agreement as are
necessary or appropriate to permit the participation in the Plan by employees
who are foreign nationals or employed outside the U.S., the terms of which
sub-plans and appendices may take precedence over other provisions of this Plan,
with the exception of Section 13(a) hereof, but unless otherwise superseded by
the terms of such sub-plan or appendix, the provisions of this Plan shall govern
the operation of such sub-plan or appendix).  Unless otherwise determined by the
Administrator, the Eligible Employees eligible to participate in each sub-plan
will participate in a separate Offering under the 423 Component, or if the terms

9

--------------------------------------------------------------------------------

 

would not qualify under the 423 Component, in the Non-423 Component, in either
case unless such designation would cause the 423 Component to violate the
requirements of Section 423 of the Code.  Without limiting the generality of the
foregoing, the Administrator is specifically authorized to adopt rules and
procedures regarding eligibility to participate, the definition of Compensation,
handling of Contributions, making of Contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold Contributions, payment of interest, conversion of
local currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates that vary with applicable local requirements.  The Administrator
also is authorized to determine that, to the extent permitted by U.S. Treasury
Regulation Section 1.423‑2(f), the terms of an option granted under the Plan or
an Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of options granted under the Plan or the same Offering
to employees resident solely in the U.S.  Every finding, decision and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties.  

15.Transferability.  Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution) by the Participant.  Any such attempt at assignment, transfer,
pledge or other disposition will be without effect, except that the Company may
treat such act as an election to withdraw funds from an Offering Period in
accordance with Section 10 hereof.

16.Use of Funds.  The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings or for Participants in
the Non-423 Component for which Applicable Laws require that Contributions to
the Plan by Participants be segregated from the Company’s general corporate
funds and/or deposited with an independent third party, provided that, if such
segregation or deposit with an independent third party is required by Applicable
Laws, it will apply to all Participants in the relevant Offering under the 423
Component, except to the extent otherwise permitted by U.S. Treasury Regulation
Section 1.423‑2(f).  Until shares of Common Stock are issued, Participants will
only have the rights of an unsecured creditor with respect to such shares.

17.Reports.  Individual accounts will be maintained for each Participant in the
Plan.  Statements of account will be given to participating Eligible Employees
at least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.

 

18.

Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a)Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share, class, and
the number of shares of Common Stock covered by each option under the Plan that
has not yet been exercised, and the numerical limits of Sections 7 and 13.

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator.  The New Exercise Date will be before the date
of the Company’s proposed dissolution or liquidation.  The Administrator will
notify each Participant in writing or electronically, prior to the New Exercise
Date, that the Exercise Date for the Participant’s option has been changed to
the

10

--------------------------------------------------------------------------------

 

New Exercise Date and that the Participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.  

(c)Merger or Change in Control.  In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation.  In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date on which such Offering
Period shall end.  The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control.  The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

19.Amendment or Termination.

(a)The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason.  If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 18).  If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.

(b)Without stockholder consent and without limiting Section 19(a), the
Administrator will be entitled to change the Offering Periods and any Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable that
are consistent with the Plan.

(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i)amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;

(ii)altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;

(iii)shortening any Offering Period or Purchase Period by setting a New Exercise
Date, including an Offering Period or Purchase Period underway at the time of
the Administrator action;

11

--------------------------------------------------------------------------------

 

(iv)reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and

(v)reducing the maximum number of shares of Common Stock a Participant may
purchase during any Offering Period or Purchase Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Participants.

20.Notices.  All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

21.Conditions Upon Issuance of Shares.  Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the U.S. Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

22.Section 409A.  The Plan is intended to be exempt from the application of
Section 409A, and, to the extent not exempt, is intended to comply with
Section 409A and any ambiguities herein will be interpreted to so be exempt
from, or comply with, Section 409A.  In furtherance of the foregoing and
notwithstanding any provision in the Plan to the contrary, if the Administrator
determines that an option granted under the Plan may be subject to Section 409A
or that any provision in the Plan would cause an option under the Plan to be
subject to Section 409A, the Administrator may amend the terms of the Plan
and/or of an outstanding option granted under the Plan, or take such other
action the Administrator determines is necessary or appropriate, in each case,
without the Participant’s consent, to exempt any outstanding option or future
option that may be granted under the Plan from or to allow any such options to
comply with Section 409A, but only to the extent any such amendments or action
by the Administrator would not violate Section 409A.  Notwithstanding the
foregoing, the Company shall have no liability to a Participant or any other
party if the option to purchase Common Stock under the Plan that is intended to
be exempt from or compliant with Section 409A is not so exempt or compliant or
for any action taken by the Administrator with respect thereto.  The Company
makes no representation that the option to purchase Common Stock under the Plan
is compliant with Section 409A.

23.Term of Plan.  The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of 20 years, unless sooner terminated under
Section 19.

24.Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted
by the Board.  Such stockholder approval will be obtained in the manner and to
the degree required under Applicable Laws.

25.Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).

12

--------------------------------------------------------------------------------

 

26.No Right to Employment.  Participation in the Plan by a Participant shall not
be construed as giving a Participant the right to be retained as an employee of
the Company or a Subsidiary or Affiliate, as applicable.  Furthermore, the
Company or a Subsidiary or Affiliate may dismiss a Participant from employment
at any time, free from any liability or any claim under the Plan.

27.Severability.  If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.

28.Compliance with Applicable Laws.  The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.

29.Automatic Transfer to Low Price Offering Period.  To the extent permitted by
Applicable Laws, if the Fair Market Value of the Common Stock on any Exercise
Date in an Offering Period is lower than the Fair Market Value of the Common
Stock on the Enrollment Date of such Offering Period, then all Participants in
such Offering Period will be automatically withdrawn from such Offering Period
immediately after the exercise of their option on such Exercise Date and
automatically re-enrolled in the immediately following Offering Period as of the
first day thereof.

 

 

 

 




13

--------------------------------------------------------------------------------

 

EXHIBIT A


BLACKLINE, INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

_____ Original ApplicationOffering Date:

_____ Change in Payroll Deduction Rate

1.____________________ (“Employee”) hereby elects to participate in the
BlackLine, Inc. 2018 Employee Stock Purchase Plan (the “Plan”) and subscribes to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Subscription
Agreement.

2.Employee hereby authorizes and consents to payroll deductions from each
paycheck in the amount of ____% (from 1% to 15%, a decrease in rate may be to
0%) of his or her Compensation on each payday during the Offering Period in
accordance with the Plan.  (Please note that no fractional percentages are
permitted.)

3.Employee understands that the payroll deductions elected in the prior
pargaraph will be accumulated for the purchase of shares of Common Stock at the
applicable Purchase Price determined in accordance with the Plan.  Employee
understands that if he or she does not withdraw from an Offering Period, any
accumulated payroll deductions will be used to automatically exercise his or her
option and purchase Common Stock under the Plan.

4.Employee has received a copy of the complete Plan and its accompanying
prospectus.  Employee understands that his or her participation in the Plan is
in all respects subject to the terms of the Plan.

5.Shares of Common Stock purchased by Employee under the Plan should be issued
in the name(s) of _____________ (Employee or Employee and spouse only).

6.Employee understands that if he or she disposes of any shares that he or she
purchased under the Plan within two (2) years after the Enrollment Date (the
first day of the Offering Period during which he or she purchased such shares)
or one (1) year after the applicable Exercise Date, he or she will be treated
for federal income tax purposes as having received ordinary income at the time
of such disposition in an amount equal to the excess of the fair market value of
the shares at the time such shares were purchased over the price paid for the
shares.  Employee hereby agrees to notify the Company in writing within
thirty (30) days after the date of any disposition of such shares and to make
adequate provision for federal, state or other tax withholding obligations, if
any, that arise upon the disposition of such shares.  The Company may, but will
not be obligated to, withhold from Employee’s compensation the amount necessary
to meet any applicable withholding obligation including any withholding
necessary to make available to the Company any tax deductions or benefits
attributable to Employee’s sale or early disposition of such shares.  Employee
understands that if he or she disposes of such shares at any time after the
expiration of the two (2)-year and one‑(1) year holding periods, he or she will
be treated for federal income tax purposes as having received income only at the
time of such disposition, and that such income will be taxed as ordinary income
only to the extent of an amount equal to the lesser of (i) the excess of the
fair market value of the shares at the time of such disposition over the
purchase price paid for the shares, or (ii) fifteen percent (15%) of the fair
market value of the shares on the first day of the Offering Period.  The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.

14

--------------------------------------------------------------------------------

 

7.Employee hereby agrees to be bound by the terms of the Plan.  The
effectiveness of this Subscription Agreement is dependent upon Employee’s
eligibility to participate in the Plan.

 

Employee’s Social

Security Number:

Employee’s Address:

 

 

EMPLOYEE UNDERSTANDS THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT
THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY EMPLOYEE.

Dated:

Signature of Employee

 

 




15

--------------------------------------------------------------------------------

 

EXHIBIT B

BLACKLINE, INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

The undersigned Participant in the Offering Period of the BlackLine, Inc. 2018
Employee Stock Purchase Plan that began on ____________, ______ (the “Offering
Date”) hereby notifies the Company that he or she hereby withdraws from the
Offering Period.  He or she hereby directs the Company to pay to the undersigned
as promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period.  The undersigned understands and
agrees that his or her option for such Offering Period will be terminated
automatically.  The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned will be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription
Agreement.  Capitalized terms not otherwise defined herein will have the same
meanings as such terms are defined in the Plan.

 

Name and Address of Participant:

 

 

 

Signature:

 

Date:

 

16